UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Global Small Cap Growth Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 40 Tax Information 41 Investment Management Agreement Approval 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Global Small Cap Growth Fund returned 3.48% during the 12-month period ended October 31, 2012, underperforming the 8.63% return of the S&P® Developed SmallCap Index. The fund's 10-year average annual return is 10.55%, which compares favorably to the 8.12% average return for the funds in its Morningstar category, World Stock Funds. Investment Process While the fund may invest in securities of any country, portfolio management generally focuses on countries with developed economies (including the United States). In choosing securities, portfolio management uses a combination of three analytical disciplines: Bottom-up research. Portfolio management looks for individual companies that it believes have a history of above-average growth, strong competitive positioning, attractive prices relative to potential growth, sound financial strength and effective management, among other factors. Growth orientation. Portfolio management generally looks for companies that it believes have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. Analysis of global themes. Portfolio management considers global economic outlooks, seeking to identify industries and companies that are likely to benefit from social, political and economic changes. Global small-cap stocks performed well on an absolute basis during the past year, but their 8.63% return fell short of the 9.45% return for global large-cap stocks, as measured by the MSCI World Index. The healthy absolute gain for global equities stemmed from an environment of positive — albeit slow — economic growth and the highly accommodative policies of the world's central banks. At the same time, however, the market experienced periodic volatility due to stretches of weak U.S. economic data, news related to the European debt crisis and concerns about a possible "hard landing" in China. As a result of this uncertainty, investors generally favored large-cap stocks perceived to offer the greatest degree of safety. From a longer-term standpoint, we believe the global small-cap universe remains fertile ground for individual stock selection despite its recent underperformance. Fund Performance As is typically the case, stock selection was the key driver of the fund's relative performance during the past year ended October 31, 2012. Unfortunately, our stock-picking was off the mark in several key areas, including the consumer discretionary and consumer staples. Although the fund held a number of strong performers during the past year, this was more than offset by the substantial downturns in a handful of individual holdings. Foremost among these was Deckers Outdoor Corp., which is best known for being the maker of UGG boots. After adding substantially to our performance in 2010 and 2011, Deckers was hit hard by the combination of last year's warm winter, which hurt sales, and rising sheepskin prices, which raised its costs. Diamond Foods, Inc., which owns the Emerald Nuts, Pop Secret and Kettle Chips brands, was another stock that stood out as a detractor. The company's potentially transformative acquisition of the Pringles brand fell through after the SEC began an investigation into irregular accounting. This was a surprising development that weighed heavily on the stock in the first half of the period. We elected to sell the position during the period. Two other stocks that hurt performance were SBM Offshore NV and Charm Communications, Inc. SBM manufactures and leases offshore production vessels that are used to exploit the oil-rich reserves in deep-water locations. The company wrote down the value of assets associated with its venture into non-core operations five years ago, but it now has a new management team and a renewed focus on its core business. We believe SBM remains well positioned to capitalize on the growth of deep-water oil production, and as of the date of this report, we held the stock in the portfolio. Charm Communications is a Chinese advertising/media company that sold off due to adverse regulatory developments and concerns about the impact of China's economic slowdown. As of the date of this report, we held Charm in the fund, as we believe it is a prime beneficiary of the growth of the Chinese advertising market. The negative impact of these holdings was offset, to some extent, by the strong performance of several of our investments in the health care sector. Shares of Pacira Pharmaceuticals, Inc. rose in price after the Food & Drug Administration (FDA) approved its drug, Exparel, which reduces postsurgical pain. The drug was approved last fall and launched in April. Sales have beaten expectations and the reception among hospital customers has been very favorable thus far. Exparel can save costs by reducing the use of opioids, which cause a number of side effects that lengthen the patient's stay. As of the date of this report, the stock was one of our largest positions. Also in health care, we benefited from the strong performance of the pharmacy benefits manager Catamaran Corp., formerly known as SXC Health Solutions Corp. Catamaran's services enable U.S. companies to reduce their health care costs, which is driving strong organic growth. Our position in the drug-development company Vivus, Inc. also rose in value after the company received FDA approval for a new weight loss drug. We do not hold the stock as of the date of this report. Another strong performer was the U.K. company Babcock International Group PLC. Babcock offers support services, facilities management and training to defense, rail, transportation, marine and other public sector institutions in the United Kingdom. Babcock's shares gained ground as the U.K. government's aggressive search for outsourcing solutions led to accelerating organic growth, improving profit margins and a growing backlog of new orders. As of the date of this report, we held Babcock, as we believed it was well positioned to benefit from the continued wave of outsourcing in the United Kingdom. "There is a growing universe of small-cap companies with cash-rich balance sheets, robust earnings growth and cautious management positioned to survive — and potentially thrive — despite the challenging macroeconomic and political backdrop. " Outlook and Positioning Throughout the course of the year, our portfolio activity lead to some significant changes in the fund's overall positioning. We adopted a greater emphasis on cyclical (economically sensitive) stocks and trimmed our positions in the more defensive areas of the market, which reflected our cautiously optimistic outlook regarding global growth. The portfolio's weighting in the industrials sector closed the period about five percentage points higher than it was one year ago, and it finished the year as our largest sector overweight. On the other side of the ledger, we reduced the portfolio's weighting in health care stocks. We remained overweight in health care, and we continued to like the sector as a source of individual-company growth stories — especially in light of its low economic sensitivity and positive demographic exposure. At the same time, however, the sector has performed so well in the past several years that the more cyclical areas of the market offer better opportunities to find growth stocks trading at attractive valuations. On a regional basis, we continued to find growth stocks in both Europe and Asia trading at more compelling valuations than those in the United States. As a result, we maintained overweight positions in both regions and held an underweight position in the U.S. market. Ten Largest Equity Holdings at October 31, 2012 (15.7% of Net Assets) Country Percent 1. Babcock International Group PLC Offers support services to public sector institutions United Kingdom 2.0% 2. Paddy Power PLC Provider of betting services in Ireland Ireland 1.9% 3. Koninklijke Vopak NV Operates tank terminals, storage centers and ships throughout the world Netherlands 1.6% 4. Thoratec Corp. Researches, develops, manufactures and markets medical devices for circulatory support and vascular graft applications United States 1.6% 5. Pacira Pharmaceuticals, Inc. Focuses on development, commercialization and manufacturing of proprietary pharmaceutical products United States 1.6% 6. BE Aerospace, Inc. Manufactures interior products for commercial and general aviation aircraft cabins United States 1.5% 7. Fresenius Medical Care AG & Co. KGaA Manufacturer that distributes equipment and products for dialysis patients Germany 1.4% 8. K Wah International Holdings Ltd. Involved in property development and investment Hong Kong 1.4% 9. Partners Group Holding AG An alternative asset manager focusing on private equity and hedge funds Switzerland 1.4% 10. Andritz AG Manufactures and markets machines for the production and processing of pulp, fiberglass and paper Austria 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 55 for contact information. These shifts are consistent with our moderately upbeat outlook. Many issues of the past year ended October 31, 2012 — such as the European debt crisis, China's economic slowdown, turmoil in the Middle East and elevated debt levels in the developed world — continue to depress consumer sentiment and fuel market volatility. In addition, we now face the oncoming fiscal cliff in the United States, or in other words, the set of tax increases and government spending cuts scheduled to go into effect in 2013. All of these risks are now well known, however. At the same time, there is a growing universe of small-cap companies with cash-rich balance sheets, robust earnings growth and cautious management positioned to survive — and potentially thrive — despite the challenging macroeconomic and political backdrop. Small-cap stocks, in particular, appear attractive at a time in which low bond yields could eventually fuel a reallocation of investor capital into equities. In this environment, our strategy has been to seek a balance between steady, defensive growth stocks on one hand, and higher-beta, faster growth companies on the other. We believe this approach will enable the fund to outperform in periods characterized by either improving economic growth or heightened investor anxiety. Portfolio Manager Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2002. • Joined Deutsche Asset Management in 2001. • Senior analyst at Merrill Lynch Investment Managers for the international equity portion of a global balanced portfolio (1996-2001). • Director, International Research at PCM International (1989-1996). • Associate manager, structured debt and equity group at Prudential Capital Corporation (1988-1989). • Analyst at Prudential-Bache Capital Funding in London (1987-1988). • Equity analyst in the health care sector at Prudential Equity Management Associates (1985-1987). • BS, Carlson School of Management, University of Minnesota. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P® Developed SmallCap Index tracks the performance of small-capitalization stocks in 22 countries. Morningstar World Stock Funds category represents international funds having more than 20% of stocks invested in the United States. The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Beta measures a security's sensitivity to the movements of the fund's benchmark or the market as a whole. A beta of greater than one indicates more volatility than the benchmark or market, while a beta of less than one indicates less volatility. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % % -2.93 % % Class B % % -3.69 % % Class C % % -3.67 % % S&P® Developed SmallCap Index† % % -1.57 % % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -2.47
